Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 12, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00617-CV



                IN RE FIDELIS JOHNSON BADAIKI, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 4
                             Harris County, Texas
                         Trial Court Cause No. 1092824

                         MEMORANDUM OPINION

      On August 9, 2019, relator Fidelis Johnson Badaiki filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Lesley
Briones, presiding judge of the County Civil Court at Law No. 4 of Harris County,
to, among other things, recuse herself or rule on various motions that are allegedly
pending. A jury trial is scheduled for August 12, 2019 at 1:00 p.m.
      Relator also has filed a motion for temporary relief, asking this court to stay
all proceeding in the trial court, pending a decision on relator’s petition. See Tex. R.
App. P. 52.10.

      With certain exceptions not applicable in this proceeding, to obtain mandamus
relief, a relator must show both that the trial court clearly abused its discretion and
that the relator has no adequate remedy at law, such as an appeal. In re Prudential
Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); In re
Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). As the
party seeking relief, relator has the burden of providing this court with a sufficient
record to establish his right to mandamus relief. See Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992) (orig. proceeding); Tex. R. App. P. 52.7(a)(1) (relator must file
with petition “a certified or sworn copy of every document that is material to the
relator’s claim for relief and that was filed in any underlying proceeding”). Texas
Rule of Appellate Procedure 52.7(a)(2) requires relator to file with its petition “a
properly authenticated transcript of any relevant testimony from any underlying
proceeding, including any exhibits offered in evidence, or a statement that no
testimony was adduced in connection with the matter complained.” See Tex. R. App.
P. 52.7.

      Relator has not established or provided a record showing he is entitled to
mandamus relief. We therefore deny relator’s petition for writ of mandamus and
motion for temporary relief.


                                        PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.
                                           2